Citation Nr: 1140088	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I, to include as due to herbicide exposure, specifically Agent Orange.

2.  Entitlement to service connection for a thyroid disorder, to include as secondary to diabetes mellitus, type I, and as due to herbicide exposure, specifically Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type I, and as due to herbicide exposure, specifically Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type I, and as due to herbicide exposure, specifically Agent Orange.

5.  Entitlement to service connection for a chest disorder, to include as secondary to diabetes mellitus, type I, and as due to herbicide exposure, specifically Agent Orange.
REPRESENTATION

Appellant represented by:  Vietnam Veterans of America

	
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

The Board notes that the Veteran testified before the undersigned at a February 2011 Travel Board hearing at the Philadelphia, Pennsylvania, RO.  The transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

First, the Board observes that, following the RO's issuance of the December 2007 statement of the case, additional evidence pertinent to the Veteran's claims was associated with the Veteran's claims file.  Specifically, at his February 2011 Travel Board hearing, the Veteran discussed treatment by a private doctor concerning his diabetes mellitus, type I, and it was determined that the record would be left open for 60 days in order for the Veteran to obtain a statement from his treating physician.  In March 2011, the Veteran submitted a statement from his treating physician, M. K. M.D., which noted that the Veteran had been under the physician's care for diabetes, type I, peripheral neuropathy of the hands and feet, hypothyroidism, and hyperlipidemia.  Dr. K. stated that the Veteran's neuropathy was caused by his diabetes mellitus, type I.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2010).  Alternatively, the Veteran may be sent a letter to determine if he would rather waive his right to initial review by the Agency of Original Jurisdiction (AOJ) in favor of the Board reviewing the evidence in the first instance.  In September 2011, a letter was sent to the Veteran to determine if he wanted the evidence to be considered initially by the AOJ or if he wanted to waive his right to have his case remanded to the AOJ for review of the additional evidence.  In September 2011, the Veteran responded and indicated that he would like the AOJ to review the additional evidence that was submitted in accordance with his appeal.  

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence from the Veteran's treating physician.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


